Citation Nr: 1726930	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  10-34 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of cervical spine tumor at C5-C6 (a cervical spine disability), to include as secondary to service-connected benign right lung carcinoid tumor with pneumonectomy.

2.  Entitlement to service connection for a lung disability, manifesting as bronchitis or asthma, to include as secondary to service-connected benign right lung carcinoid tumor with pneumonectomy. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Bilstein, Associate Counsel


INTRODUCTION

The Veteran served in active duty from January 1983 to February 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

In January 2014 and January 2015, the Board remanded this matter for further evidentiary development.  In May 2016, the Board denied the claims.  The Veteran filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  In April 2017, the Veteran's representative and VA General Counsel filed a Joint Motion for Remand (JMR).  The Court granted the joint motion that same month, vacating the May 2016 Board decision and remanding the matter for additional proceedings consistent with the joint motion.  The case has been returned to the Board at this time in compliance with the JMR.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Based on the instructions in the JMR, further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claims of entitlement to service connection for a cervical spine disability, to include as secondary to service-connected benign right lung carcinoid tumor with pneumonectomy, and entitlement to service connection for a lung disability, manifesting as bronchitis or asthma, to include as secondary to service-connected benign right lung carcinoid tumor with pneumonectomy.  The Court has held that a remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated that, if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.

In the April 2017 JMR, the parties agreed that the May 2016 Board decision erred in relying upon VA medical opinions and addendum opinions obtained in July 2010, April 2014, and May 2014, which failed to substantially comply with the previous January 2014 Board remand finding the July 2010 VA medical opinions inadequate.  In July 2010, a VA examiner diagnosed the Veteran with status post decompressive laminotomies at C6-C7 for a benign tumor with cervical residuals.  He opined the Veteran's cervical residuals, in the forms of pain, spasm, reduced ranges of motion, or accompanying headaches and his cervical spine tumor were not secondary to his in-service pneumonectomy for a benign right lung carcinoid tumor.  Because the July 2010 examiner did not address whether the service-connected pneumonectomy aggravated a cervical spine disability, in January 2014, the Board found the examination report and nexus opinion were inadequate for rating purposes and remanded the case for an addendum opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) ("A mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion.")  In the April 2014 addendum opinion, the same VA examiner opined that it was less likely than not that the Veteran's benign cervical spine mass and the related surgical removal were in any way aggravated by the presence of or removal of the right lung carcinoid tumor via right pneumonectomy but did not provide a rationale.  

As for the Veteran's claim of entitlement to service connection for a lung disability, manifesting as bronchitis or asthma, a July 2010 VA examiner opined the Veteran's bronchitis was not a result of his service-connected pneumonectomy.  This opinion was unaccompanied by a rationale and thus was inadequate.  Additionally, the opinion did not include discussion of a November 1983 service treatment record, which notes an assessment of "prob[ably] just bronchitis."  Consequently, in January 2014, the Board remanded the issue to secure an adequate nexus opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("[O]nce the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at minimum, notify the claimant why one will not or cannot be provided.").  The May 2014 examiner opined there was no diagnosable chronic bronchitis and as such, no medical opinion was indicated.  He also opined that it was less likely than not that the Veteran's asthma was caused or aggravated by the 1986 pneumonectomy or residuals.  The examiner did not provide a rationale regarding aggravation.  

As neither the April 2014 and May 2014 VA examiners provided an adequate rationale to support their opinions, the parties to the JMR agreed that the Board erred in relying upon this evidence.  On remand, the Veteran must be provided with VA medical opinions that substantially comply with the January 2014 Board remand instructions.  See Stegall, 11 Vet. App. at 27, Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary releases, the AOJ should request any relevant records of all evaluation and/or treatment the Veteran has received for disabilities related to the claims remaining on appeal that are not duplicates of those already contained in the claims file.  If any requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2.  Thereafter, the AOJ should arrange for the July 2010 VA examiner to review the record and provide a medical opinion as to whether or not there is a nexus between any diagnosed cervical spine disability and his service-connected pneumonectomy, and specifically whether or not any cervical spine disability is/has been aggravated by the service-connected pneumonectomy.  If the July 2010 examiner is unavailable or unable to provide the opinion sought, the record should be forwarded to another appropriate physician for that purpose. 

If the opinion of the examiner is that a cervical spine disability was indeed aggravated by the service-connected pneumonectomy, the examiner should identify, to the extent possible, the degree of cervical spine disability that has resulted from such aggravation (i.e., identify the baseline level of severity of the cervical spine disability prior to the aggravation and the level of severity after the aggravation occurred).

The examiner must explain the rationale for all opinions, citing to supporting factual data/medical literature, as appropriate.

3.  The AOJ should arrange for an appropriate clinician to review the claims file for the purpose of determining the likely etiology of the Veteran's lung disability, manifesting as asthma or bronchitis, and specifically whether or not such are related to his service or were caused or aggravated by his service-connected pneumonectomy.  If neither the July 2010 nor the May 2014 examiners are available, or if they are unable to provide the opinion sought, the record should be forwarded to another appropriate physician for that purpose.  Based on a review of the record, and examination and interview of the Veteran, the examiner must offer opinions that respond to the following:

(a)  Is the Veteran's lung disability at least as likely as not (a 50 percent or better probability) related directly to his service?  The examiner should comment on the significance, if any, of the November 1983 service treatment record, which notes a diagnosis of bronchitis.

(b)  Was the Veteran's lung disability at least as likely as not (a 50 percent or better probability) caused or aggravated by (increased in severity due to) his service-connected pneumonectomy?  If the opinion is to the effect that the service-connected pneumonectomy did not cause, but aggravated, the lung disability, the examiner should identify, to the extent possible, the degree of disability that is due to such aggravation.

If a lung disability, manifesting as asthma or bronchitis, is determined to not be related to the Veteran's service, and not to have been caused or aggravated by his residuals of pneumonectomy, please identify the etiological factor(s) for this disability considered more likely.

The examiner must explain the rationale for all opinions, citing to supporting factual data/medical literature.  

4.  After the requested opinions have been obtained, they should be reviewed to ensure compliance with the directives of this remand and the January 2014 Board remand.  If the opinion is deficient in any manner, it should be returned to the examiners for corrective action.

5.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




